DETAILED ACTION
This action is in response to the amendment filed 1/18/2021.
Claims 1, 2, 4, 5, 7, 8, 10-12, 14, 15, 17, 18, and 20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6 and 7 of amendment, filed 9/30/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 as being anticipated by Harris, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Foster.
Objection/Examiner’s Note
Claims 4 and 14 currently depend upon claims 3 and 13 respectively.  As claims 3 and 13 have been cancelled, claims 4 and 14 are interpreted as intended to be dependent upon claims 1 and 11 respectively. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 10-12, 15, 17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 9,092,115), hereinafter Harris, in view of Foster et al. (US 5,404,442), hereinafter Foster, in view of Cho (US 2012/0304094), in view of Shin (US 2014/0160049).

As per claim 1, Harris teaches the following:
an information pasting method, (see abstract), applied to a touch terminal for presenting an interactive interface, (see Fig. 1), the method comprising: 
in response to a preset operation, displaying one or a plurality of paste controls on the interactive interface.  As Harris teaches in column 2, lines 33-39, an object 20 is placed into a visual clipboard 22 through a user dragging the object to the clipboard (preset operation).  As Harris teaches in column 3, lines 37-59, objects may be moved and 
when a paste operation for at least one of the paste controls is received, pasting preset information corresponding to the preset operation at a predetermined position on the interactive interface.  As Harris teaches in column 3, lines 37-59, objects may be moved from the clipboard and “pasted” to a destination location.  Further see Fig. 2.
However, Harris does not explicitly teach of part of the information being displayed in the corresponding paste control.  Cho teaches the following:
wherein at least a part of the preset information corresponding to the one or a plurality of paste controls is displayed in the one or a plurality of paste controls, one or more pieces of preset information and the one or a plurality of paste controls are in a one-to-one correspondence, the preset information refers to target information that a user needs to copy or cut.  As Cho shows in Fig. 6A, a “paste menu” shows a plurality of copied objects, where each object is represented by at least part of the text of the object, and each control is in a one-to-one correspondence.
  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the clipboard objects of Harris with the objects maintaining appearance in the clipboard of Cho.  One of ordinary skill would have been motivated to have made such modification because as may be seen in Fig. 6A of Cho, the at least partial representation of text benefits a user in allowing the user to quickly visualize which copied object corresponds to which text.
Furthermore, Harris does not explicitly teach the paste controls being displayed on a top layer upon switching of the applications.  Foster teaches the following:
wherein if displaying of applications displayed on the interactive interface is switched, the one or a plurality of paste controls are displayed at a top layer on the interactive interface.  As Foster teaches in column 7, line 65, through column 8, line 5, a visible clipboard 82 is “attached” to the boundary of a screen and always remains visible in the event of a new application being opened.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the visible clipboard of Harris with the always visible aspect of Foster.  One of ordinary skill would have been motivated to have made such modification because as Foster teaches in column 8, lines 2-5, such always visible aspect would benefit a user of Harris in permitting the a user to move among various applications without losing sight of the clipboard and without forgetting the presence and contents of said clipboard.
	Furthermore, Harris does not explicitly teach of removing the paste controls.  Shin teaches the following:
wherein the method further comprising: when a cancel operation for the at least one of the paste controls is received, removing the at least one of the paste controls from the interactive interface.  As Shin teaches in paragraphs [0093]-[0097], and corresponding Figs. 6A-D, several methods are presented for allowing a user to delete (remove) items from a visual clipboard.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the visible clipboard of Harris with removable clipboard items of Shin.  One of ordinary skill would have been motivated to have made 

Regarding claim 2, Harris teaches the method of claim 1 as described above.  Harris further teaches the following:
displaying one or a plurality of paste controls on the interactive interface comprises: 
displaying a plurality of paste controls on the interactive interface, wherein any one of the plurality of paste controls corresponds to a preset operation and preset information.  As Harris teaches in column 4, lines 11-19, and corresponding Fig. 3, multiple objects (plurality of paste controls) may be placed in the clipboard.

Regarding claim 5, Harris teaches the method of claim 1 as described above.  Harris further teaches the following:
the paste operation for the at least one of the paste controls comprises: 
dragging the at least one of the paste controls to the predetermined position.  As Harris teaches in column 3, lines 37-59, objects may be moved from the clipboard via a drag-and-release touchscreen gesture to a destination location.

Regarding claim 7, Harris teaches the method of claim 2 as described above.  Harris further teaches the following:
adjusting sizes of the one or a plurality of paste controls according to the number of the one or a plurality of paste controls.  As Harris teaches in column 4, lines 10-30, 

Regarding claim 9, Harris teaches the method of claim 1 as described above.  Harris further teaches the following:
the one or a plurality of paste controls are displayed at a top layer on the interactive interface.  As may be seen in the clipboard area of Fig. 1, no other display objects overlap said area.  Therefore, the clipboard area is interpreted as being displayed in a “top layer” of the interface.
Note that lines 16 is described as a “physical hinge” and therefore not “on top” of the clipboard area.

Regarding claim 10, Harris teaches the method of claim 1 as described above.  Harris further teaches the following:
the preset operation comprises a copy operation or a cut operation, and the preset information comprises copied information or cut information.  As Harris teaches in the abstract, the virtual clipboard is utilized for storing and moving “copies” of information, and thus is a “copy operation”.
The examiner would like to further note that Harris teaches in column 2, lines 36-39, objects may be virtually any type of format, including images, text, etc.

As per claim 11, Harris teaches the following:
an electronic device, (see Fig. 4, 40), comprising: 
a processor, (see Fig. 4, 42); and 
a memory, (see Fig. 4, 44),  for storing instructions executable by the processor, (see Fig. 4, 46); 
wherein when the instructions are executed by the processor, the processor is caused to in response to a preset operation, display one or a plurality of paste controls on the interactive interface.  As Harris teaches in column 2, lines 33-39, an object 20 is placed into a visual clipboard 22 through a user dragging the object to the clipboard (preset operation).  As Harris teaches in column 3, lines 37-59, objects may be moved from the clipboard and “pasted” to a destination location, where the examiner interprets the visual objects in the clipboard to encompass “paste controls”; and 
when a paste operation for at least one of the paste controls is received, paste preset information corresponding to the preset operation at a predetermined position on the interactive interface.  As Harris teaches in column 3, lines 37-59, objects may be moved from the clipboard and “pasted” to a destination location.  Further see Fig. 2.  
However, Harris does not explicitly teach of part of the information being displayed in the corresponding paste control.  Cho teaches the following:
wherein at least a part of the preset information corresponding to the one or a plurality of paste controls is displayed in the one or a plurality of paste controls, one or more pieces of preset information and the one or a plurality of paste controls are in a one-to-one correspondence, the preset information refers to target information that a user needs to copy or cut.  As Cho shows in Fig. 6A, a “paste menu” shows a plurality 
  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the clipboard objects of Harris with the objects maintaining appearance in the clipboard of Cho.  One of ordinary skill would have been motivated to have made such modification because as may be seen in Fig. 6A of Cho, the at least partial representation of text benefits a user in allowing the user to quickly visualize which copied object corresponds to which text.
and without forgetting the presence and contents of said clipboard.
Furthermore, Harris does not expliclity teach the paste controls being displayed on a top layer upon switching of the applications.  Foster teaches the following:
wherein if displaying of applications displayed on the interactive interface is switched, the one or a plurality of paste controls are displayed at a top layer on the interactive interface.  As Foster teaches in column 7, line 65, through column 8, line 5, a visible clipboard 82 is “attached” to the boundary of a screen and always remains visible in the event of a new application being opened.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the visible clipboard of Harris with the always visible aspect of Foster.  One of ordinary skill would have been motivated to have made such modification because as Foster teaches in column 8, lines 2-5, such always visible aspect would benefit a user of Harris in permitting the a user to move among various applications without losing sight of the clipboard and without forgetting the presence and contents of said clipboard.

wherein the method further comprising: when a cancel operation for the at least one of the paste controls is received, removing the at least one of the paste controls from the interactive interface.  As Shin teaches in paragraphs [0093]-[0097], and corresponding Figs. 6A-D, several methods are presented for allowing a user to delete (remove) items from a visual clipboard.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the visible clipboard of Harris with removable clipboard items of Shin.  One of ordinary skill would have been motivated to have made such modification because deleting items benefits a user in allowing to avoid a visual space to become cluttered with unnecessary objects.

Regarding claim 12, Harris teaches the device of claim 11 as described above.  Harris further teaches the following:
the processor is configured to: display a plurality of paste controls on the interactive interface, wherein any one of the plurality of paste controls corresponds to a preset operation and preset information.  As Harris teaches in column 4, lines 11-19, and corresponding Fig. 3, multiple objects (plurality of paste controls) may be placed in the clipboard.

Regarding claim 15, Harris teaches the device of claim 11 as described above.  Harris further teaches the following:
the paste operation for the at least one of the paste controls comprises: dragging the at least one of the paste controls to the predetermined position.  As Harris teaches in column 3, lines 37-59, objects may be moved from the clipboard via a drag-and-release touchscreen gesture to a destination location.  

Regarding claim 17, Harris teaches the device of claim 12 as described above.  Harris further teaches the following:
the processor is further configured to: adjust sizes of the one or a plurality of paste controls according to the number of the one or a plurality of paste controls.  As Harris teaches in column 4, lines 10-30, various methods may be employed to position objects on the clipboard relative to one another including sizing and positioning the objects to facilitate access via finger touch or other means.  

Regarding claim 19, Harris teaches the device of claim 11 as described above.  Harris further teaches the following:
the one or a plurality of paste controls are displayed at a top layer on the interactive interface.  As may be seen in the clipboard area of Fig. 1, no other display objects overlap said area.  Therefore, the clipboard area is interpreted as being displayed in a “top layer” of the interface.
Note that lines 16 is described as a “physical hinge” and therefore not “on top” of the clipboard area.

Regarding claim 20, Harris teaches the device of claim 11 as described above.  Harris further teaches the following:
the preset operation comprises a copy operation or a cut operation, and the preset information comprises copied information or cut information.  As Harris teaches in the abstract, the virtual clipboard is utilized for storing and moving “copies” of information, and thus is a “copy operation”.
The examiner would like to further note that Harris teaches in column 2, lines 36-39, objects may be virtually any type of format, including images, text, etc.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Foster in view of Cho in view of Shin as applied to claims 1 and 11, and further in view of Xie et al. (US 2015/0033160), hereinafter Xie.

Regarding claim 4, Harris teaches the method of claim 3 as described above.  However, as described above, Harris does not explicitly teach of a cancel command to remove one of the paste controls.  Xie teaches the following:
the cancel operation comprises a long-press operation.  As Xie teaches in paragraph [0051], a user may input a command to delete an icon, where the command may be an operation of holding an icon displayed on a touch screen for a preset period of time.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the clipboard objects of Harris with the deletion of objects of Xie.  One of ordinary skill would have been motivated to have made such 

Regarding claim 14, Harris teaches the device of claim 13 as described above.  However, as described above, Harris does not explicitly teach of a cancel command to remove one of the paste controls.  Xie teaches the following:
the cancel operation comprises a long-press operation.  As Xie teaches in paragraph [0051], a user may input a command to delete an icon, where the command may be an operation of holding an icon displayed on a touch screen for a preset period of time.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the clipboard objects of Harris with the deletion of objects of Xie.  One of ordinary skill would have been motivated to have made such modification because deleting unwanted objects was a well known technique at the time that benefit a user in correcting mistakes.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Foster in view of Cho in view of Shin as applied to claims 1, 2, 11, and 12, and further in view of Dutta et al. (US 2008/0256601), hereinafter Dutta

Regarding claim 8, Harris teaches the method of claim 2 as described above.  However, Harris does not explicitly teach of removing paste controls according to a preset mechanism.  Dutta teaches the following:
when the number of the one or a plurality of paste controls exceeds a number threshold, removing corresponding paste controls from the interactive interface according to a preset mechanism.  As Dutta teaches in paragraph [0077], and corresponding Fig. 5, a clipboard module can accommodate a predetermined number of entries.  Once full, storage of a new entry will cause removal of the oldest entry.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the clipboard objects of Harris with the maximum clipboard size of Dutta.  One of ordinary skill would have been motivated to have made such modification because Harris shows a clear desire in column 4, lines 10-20, to maintain an organized and easily distinguishable appearance for the user, and the maximum number of clipboard items of Dutta would further this cause in not allowing the user to be overwhelmed by an amount of “clipped” objects.

Regarding claim 18, Harris teaches the device of claim 12 as described above.  However, Harris does not explicitly teach of removing paste controls according to a preset mechanism.  Dutta teaches the following:
the processor is further configured to: when the number of the one or a plurality of paste controls exceeds a number threshold, remove corresponding paste controls from the interactive interface according to a preset mechanism.  As Dutta teaches in paragraph [0077], and corresponding Fig. 5, a clipboard module can accommodate a 
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the clipboard objects of Harris with the maximum clipboard size of Dutta.  One of ordinary skill would have been motivated to have made such modification because Harris shows a clear desire in column 4, lines 10-20, to maintain an organized and easily distinguishable appearance for the user, and the maximum number of clipboard items of Dutta would further this cause in not allowing the user to be overwhelmed by an amount of “clipped” objects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175





					/WILLIAM L BASHORE/                                                     Supervisory Patent Examiner, Art Unit 2175